Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 16 line 3, it would appear that the purpose of the claimed invention is to prevent an erroneous state of the reset signal.  However there is no further mention of the reset signal and no indication as to how the subsequent claim elements would act to prevent an erroneous state of the reset signal.  The claim is not seen to reasonably point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 16 is indefinite.  Claims 17-30 are rejected as depending from an indefinite base claim.  Perhaps claim 16 should be combined with the subject matter of claims 19 and 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claims 16, 19, 22, 24-25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipcsei et al. (8,143,872).
Fig. 3 shows a voltage reference circuit 306; and a voltage regulator 302/304; wherein the voltage regulator is configured to furnish a regulated operating voltage Vout, the voltage reference circuit is configured to be supplied with the regulated operating voltage furnished by the voltage regulator, and the voltage regulator is configured to obtain a reference voltage Vref from the voltage reference circuit as recited in claim 16.  Signal 320 may be seen as the reset signal as recited in claim 16.  Little weight is given to the reset signal and its lack of erroneous state as there is no claimed frame of reference (see 112 rejection above).
Further shown is a comparator 304 configured to compare the regulated operating voltage (via 308) and the reference voltage as recited in claim 19.
Further shown is a voltage divider 308 configured to divide down the regulated operating voltage as recited in claim 22.
Further shown is a current mirror 302 which provides that an internal operating voltage tracks an external operating voltage during ramp-up as recited in claim 24.
Further shown is a differential amplifier 304 configured to adjust a target value of an internal operating voltage as recited in claim 25.

Further shown is at least two output transistors 342/352 as recited in claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lipcsei et al. (8,143,872) in view of Ippolito et al. (10,019,026).
Lipcsei et al. Fig. 3 show a non-specific bandgap circuit 306.  Ippolito et al. Fig. 2 show a specific bandgap circuit.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement the Lipcsei et al. non-specific bandgap circuit with the specific bandgap circuit as taught by Ippolito et al.  That Lipcsei et al. lack a specific embodiment invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2